Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE

This action is in reply to the RCE submission filed on 07/11/2022.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 07/11/2022 have been entered.
The §103 rejection of claims 1-7 and 18-30 is withdrawn in response to applicant’s amendment.
Claims 1-7 and 18-30 are pending and allowed.

REASONS FOR ALLOWANCE
Allowed Claims:  Claims 1-7 and 18-30 are allowed, wherein claims 1, 18, and 24 are independent and the balance of claims are dependent therefrom.

Reasons for Allowance:
The present invention is directed to a method and systems for ride-sharing safety.
The closest prior art of record, Kislovskiy et al. (US 2018/0341261), is directed to a path segment risk regression system for on-demand transportation services.  Kislovskiy et al. and the other prior art references of record collectively teach several features recited in independent claims 1/18/24, including providing controller area network (CAN) data onto a CAN bus on a ride-sharing vehicle, determining a rider vulnerability score based on a rider profile, determining a route risk score based on start location, destination location, and an expected route for the ride-sharing vehicle, generating a ride-share risk score based on the rider vulnerability score, the route risk score, and the driver risk score; and providing the ride-share risk score to a user device (See Final OA mailed 04/11/2022 for prior art citations pertinent to the above-noted claim features).
However, Kislovskiy et al. and the other prior art references of record do not teach or render obvious the claim limitation for determining a driver risk score based on the CAN data and the image data indicating an unexpected or unplanned presence of one or more second riders within the ride-sharing vehicle, as recited and arranged in combination with the other claim limitations required by independent claims 1/18/24, thereby rendering claims 1-7 and 18-30 as allowable over the prior art.
With respect to withdrawal of the §101 rejection in the previous office action, the Examiner notes that §101 rejection was withdrawn based on a finding that, when evaluated in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”), the claimed invention integrates the judicial exception into a practical application.  In particular, although when evaluated under Step 2A Prong One of the eligibility inquiry, the claims have been determined to recite an abstract idea falling within the “Certain Methods of Organizing Human Activity” abstract idea grouping of the 2019 PEG by reciting activities covering commercial interactions (e.g., ride-sharing transactions) and for managing personal behavior or interactions (e.g., social activities, following rules or instructions), and also falling under the “Mental Processes” abstract idea groping by reciting steps that can be performed in the human mind (including observation, evaluation, judgment, opinion) such as the steps for determining and generating, when further evaluated under Step 2A Prong Two of the eligibility inquiry, the additional elements requiring a vehicle configured to provide controller area network (CAN) data onto a CAN bus of the ride-sharing vehicle such that the CAN bus data is further relied on to execute the processor-implemented algorithm for determining a driver risk score provided to a user device, and relying on one or more sensors configured to detect sensor data including image data relating to one or more riders and reliance on the image data to determine a driver risk score based on the image data’s indication of an unexpected or unplanned presence of one or more second riders within the ride-sharing vehicle, as recited by independent claims 1/18/24, imposes meaningful limitation on the claims beyond generally linking the use of the judicial exception to a particular technological environment.  Accordingly, when evaluated under Step 2A Prong Two of the eligibility inquiry, the judicial exception has been determined to be integrated into a practical application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CARCOs SafeRIDE Certified, an Ongoing Driver and Vehicle Monitoring Service, Ensures Safety and Compliance in the Rideshare Industry. Financial Services Monitor Worldwide [Amman] 09 Jan 2018:  discloses a risk monitoring and fraud prevention solution employed in the rideshare industry.
Ride-Sharing App Focused on Women’s Safety Expands to DC. University Wire [Carlsbad] 31 Aug 2018:  discloses a ride-sharing offering riders and drives with demographic (gender) preference options.
Li (US 2019/0130663):  discloses transportation service safety assessment features, including calculating a safety score for a transportation service (at least paragraphs 5, 18, and Fig. 5).
Perl et al. (US 2018/0075380):  discloses an automated telematics-based system with score-driven triggering and operation of automated sharing economy risk-transfer systems.
Hsu-Hoffman et al. (US 2017/0221149):  discloses techniques for subjective route risk mapping and mitigation.
Allen (US 2019/0019122):  discloses features for controlling vehicles using contextual driver and/or rider data based on automatic passenger detection and mobility status, including determining a driver safety score (paragraphs 4 and 19). 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Examiner, Art Unit 3683
08/09/2022